OPINION OF THE COURT
Per Curiam.
Respondent, Edward J. Porcelli, was admitted to the practice of law in the State of New York by the First Judicial Depart*142ment on February 11, 1974, as Edward John Porcelli, and, at all times relevant to this proceeding, maintained an office for the practice of law within this Department. On April 15, 1999, this Court granted the Disciplinary Committee’s motion, pursuant to 22 NYCRR 603.4 (e) (1) (iii), to suspend respondent from the practice of law based upon uncontested evidence of professional misconduct. (Matter of Porcelli, 257 AD2d 124.)
The Committee now moves for an order disbarring respondent from the practice of law. Pursuant to 22 NYCRR 603.4 (g), the Committee’s notice of motion to suspend respondent advised him that an attorney who is suspended and who has not appeared or applied in writing for a hearing or reinstatement for six months from the date of an order of suspension may be disbarred without further notice. Despite service of the instant motion upon respondent at two different addresses, he has failed to appear or apply in writing for a hearing or reinstatement. More than six months have passed since the date of his suspension.
Accordingly, the Committee’s motion should be granted (Matter of Tucker, 241 AD2d 250), and respondent’s name stricken from the roll of attorneys, effective immediately.
Sullivan, P. J., Rosenberger, Rubin, Saxe and Buckley, JJ., concur.
Motion granted and respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.